Citation Nr: 0602804	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-26 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking a determination that 
injuries sustained by the appellant in a motor vehicle 
accident on or about April 14, 1982, were incurred in line of 
duty (LOD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1979 to 
August 1985.  

In an unappealed administrative decision dated in September 
1998, it was determined that injuries sustained by the 
appellant in a motor vehicle accident on or about April 14, 
1982, were due to willful misconduct and were not incurred in 
LOD.  In May 2001, the appellant attempted to reopen this 
administratively final determination.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in which the RO apparently reopened the 
claim and then denied the reopened claim on the merits.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  

In May 2005, the appellant testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

During this hearing, the represented argued that error had 
been committed in the September 1998 administrative decision 
in which it was first held that injuries sustained by the 
appellant in a motor vehicle accident on or about April 14, 
1982, were due to willful misconduct.  The Board finds that 
the representative's arguments could be construed as raising 
a claim of clear and unmistakable error in the September 1998 
decision.  Because this issue has not been addressed, it is 
referred to the RO for appropriate action.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The appellant sustained multiple injuries in a motor vehicle 
accident on or about April 14, 1982, while serving on active 
duty in Germany.  The appellant reportedly was taken by the 
German Police from the accident scene to a civilian German 
hospital and then transferred on the same day to an Army 
medical facility; later, he was again transferred to Walter 
Reed Army Medical Center (WRAMC) in Washington, D.C.  

The appellant is now attempting to establish entitlement to 
service connection for the residuals of injuries sustained in 
that motor vehicle accident.  However, an unappealed 
administrative decision dated in September 1998 determined 
that these injuries were due to willful misconduct and were 
not incurred in LOD, thereby defeating the appellant's claim.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.1(m) and 
(n) (2005).  The March 2003 rating action from which the 
present appeal was taken additionally determined that the 
injuries in question resulted from the appellant's abuse of 
alcohol; and thus, not incurred in LOD.  See 38 C.F.R. 
§ 3.1(m).  

The factual basis for both the initial denial of this claim 
in September 1998 and the current denial in March 2003 was a 
blood-alcohol reading of 1.0 g/l which was reportedly 
obtained from the appellant by the German Police on the date 
of the motor vehicle accident, April 14, 1982.  This medical 
evidence is not currently of record.  Instead, the figure of 
1.0 g/l (or 100mg/dl) is contained in a medical history 
reported by a psychiatric social worker on April 25, 1983, 
more than one year after the motor vehicle accident in 
question.  The current record does reflect a blood-alcohol 
reading of 0.7 mg/dl which was obtained from the appellant at 
a military hospital on April 14, 1982, the date of the 
accident, and which was apparently obtained from the 
appellant several hours after the accident.  

The appellant has testified that an initially unfavorable LOD 
determination by the service department was successfully 
appealed and overturned.  If this is true, this favorable 
determination by the service department would be binding upon 
VA.  See 38 C.F.R. § 3.1(m).  However, the current record 
does not reflect any documentary evidence of a favorable LOD 
determination by the service department, and the National 
Personnel Records Center (NPRC) has indicated that these 
records do not exist at that facility and that further 
efforts to locate them would be futile.  At the May 2005 
hearing, the appellant's representative suggested that the 
relevant documentary evidence may have been included with the 
evidence sent to the Army Discharge Review Board in 
connection with the appellant's successful attempt to upgrade 
his discharge in 1988.  He explained these records may have 
been retained by the Discharge Review Board in its own 
records, rather than returned to the NPRC for inclusion in 
the appellant's service records kept at that location.  The 
Board believes that some attempt should be made to confirm or 
refute the representative's assertion on this point.  

Accordingly, this appeal is remanded to the RO (via the AMC) 
in Washington, D.C. for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  At the same 
time, the AMC or the RO should ask both 
the Army Discharge Review Board and the 
Army Board for the Correction of Military 
Records whether or not their files 
include any information pertaining to an 
LOD determination by the service 
department concerning the injuries 
sustained by the appellant in the April 
1982 motor vehicle accident.  The AMC or 
the RO should obtain and incorporate into 
the claims file either copies of these 
records or copies of the negative 
responses from these two service 
department agencies.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim.  If any 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and provided the 
requisite opportunity to respond.  In 
accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

